 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 PETER MEYERS,                                           Case No.: 2:19-cv-01758-APG-VCF

 4          Plaintiff                                       Order Accepting Report and
                                                        Recommendation and Dismissing Case
 5 v.
                                                                     [ECF Nos. 5, 6]
 6 UBER EATS, et al.,

 7          Defendants

 8

 9         Judge Ferenbach screened the complaint and concluded that it failed to state a basis for

10 subject matter jurisdiction in this court. ECF No. 3. He therefore gave plaintiff Peter Meyers a

11 deadline to file an amended complaint showing subject matter jurisdiction exists in this court. Id.

12 Meyers did not file an amended complaint, so Magistrate Judge Ferenbach recommended that I

13 dismiss the case. ECF No. 5. Defendant Checkr, Inc. filed a motion to dismiss with prejudice

14 based on Meyers failure to file an amended complaint. ECF No. 6. Checkr also argues that

15 Meyers failed to properly serve Checkr.

16         Meyers did not file an objection to the report and recommendation. Thus, I am not

17 obligated to conduct a de novo review of the report and recommendation. 28 U.S.C. § 636(b)(1)

18 (requiring district courts to “make a de novo determination of those portions of the report or

19 specified proposed findings to which objection is made”); United States v. Reyna-Tapia, 328

20 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the district judge must review the magistrate judge’s

21 findings and recommendations de novo if objection is made, but not otherwise” (emphasis in

22 original)). I therefore accept the report and recommendation. However, I dismiss without

23
 1 prejudice because the underlying basis for dismissing the complaint was lack of subject matter

 2 jurisdiction.

 3         I THEREFORE ORDER that Judge Ferenbach’s report and recommendation (ECF No.

 4 5) is accepted and the complaint (ECF No. 1-1) is DISMISSED without prejudice.

 5         I FURTHER ORDER that defendant Checkr’s motion to dismiss (ECF No. 6) is

 6 DENIED as moot.

 7         I FURTHER ORDER the clerk of court to close this case.

 8         DATED this 31st day of March, 2020.

 9

10
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
